Name: Commission Regulation (EC) No 726/98 of 31 March 1998 amending Regulation (EC) No 2543/95 laying down special detailed rules for the application of the system of export licences for olive oil
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R0726Commission Regulation (EC) No 726/98 of 31 March 1998 amending Regulation (EC) No 2543/95 laying down special detailed rules for the application of the system of export licences for olive oil Official Journal L 100 , 01/04/1998 P. 0046 - 0048COMMISSION REGULATION (EC) No 726/98 of 31 March 1998 amending Regulation (EC) No 2543/95 laying down special detailed rules for the application of the system of export licences for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in particular Articles 2 and 3 thereof,Whereas Commission Regulation (EC) No 2543/95 (3), as amended by Regulation (EC) No 2126/96 (4), lays down special detailed rules for the application of the system of export licences for olive oil; whereas, with a view to improving the way the system works, specific detailed rules of application should be laid down for licences without advance fixing of the refund, in particular as regards the rate of the security and the timetable for the submission of application and the issuing of the licences; whereas experience has shown that the amount of the security and the periods for the submission of applications for licences and for their issue should be adjusted; whereas in order not to interfere with the normal pattern of exports without refunds the measures taken where there is a risk that the quantities for normal disposal will be exceeded should be restricted to exports licences giving entitlement to the payment of a refund; whereas, in order to monitor better the pattern of exports, the information to be supplied by the Member States should be specified;Whereas the fourth indent of Article 5(1) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5), as last amended by Regulation (EC) No 1404/97 (6), states that no licence shall be required for exports where the security would be ECU 5 or less; whereas the low level of that security for exports without refund means that a large number of exports could be made without a licence, which would weaken monitoring of the quantities concerned; whereas, to avoid that risk, special conditions should apply to such cases;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2543/95 is amended as follows:1. In Article 2(2), '11-digit` is replaced by '12-digit`.2. In Article 2:(1) paragraph 3 is replaced by:'3. The security for export licences shall be:(a) ECU 10 per 100 kilograms net in the case of licences where the refund is fixed in advance;(b) ECU 1 per 100 kilograms net in other cases.`;(2) the following paragraph is added:'4. Notwithstanding the fourth indent of Article 5(1) of Regulation (EEC) No 3719/88, the licence is not required when a quantity of 50 kilograms or less is exported.`3. In Article 3:(1) paragraph 1 is replaced by:'1. Applications for export licences with advance fixing of the refund must be lodged with the competent authorities from Tuesday to Thursday of each week. Applications lodged on Friday and Monday shall be deemed to have been lodged on the following Tuesday.`;(2) the first subparagraph of paragraph 2 is replaced by:'2. Export licences with advance fixing of the refund shall be issued on the first working day from the Tuesday of the week following the period referred to in paragraph 1, provided that none of the particular measures referred to in paragraph 3 have since been taken by the Commission.`;(3) the last sentence of paragraph 3 is replaced by:'These measures relate to export licences with advance fixing of the refund and vary according to the product code in the nomenclature of agricultural products for export refunds.`;(4) in the last indent of Article 3(5), 'Monday` is replaced by 'Tuesday` and the following sentence is added:'Where the single percentage of acceptance less than 80 % concerns only licences conferring entitlement to a refund, the operator may request that a licence not giving entitlement to a refund be issued for the remaining quantity within the same time limit.`;(5) the following paragraph is added:'6. Applications for export licences without advance fixing of the refund shall be lodged with the competent authorities from Monday to Friday of each week. The licences shall be issued immediately.`4. Article 5 is amended as follows:(1) in the introductory part of paragraph 1, 'Thursday` is replaced by 'Friday`;(2) paragraph 1(a) is replaced by:'(a) applications for export licences with advance fixing of the refund lodged from Tuesday to Thursday in accordance with Article 3(1);`(3) in paragraph 1(b), 'on the preceding Monday` is replaced by 'between the previous Friday and the Thursday of that week, listing licences with advance fixing of the refund and those without advance fixing of the refund separately`;(4) in paragraph 2, the part of the sentence preceding the indents is replaced by:'The notification of the applications referred to in paragraph 1(a) and, where Article 3(5) applies, the information referred to in paragraph 1(b) shall specify`;(5) 'where appropriate,` is added before 'the rate` in the third indent of paragraph 2;(6) the following subparagraph is added to paragraph 2:'This information shall be given separately where the licences are to be issued for food aid operations.`;(7) the following is added at the end of paragraph 3:'. . ., stating the marketing year during which the licence was issued.`5. Parts B and D of the Annex are replaced by those in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 18 April 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 206, 16. 8. 1996, p. 11.(3) OJ L 260, 31. 10. 1995, p. 33.(4) OJ L 284, 6. 11. 1996, p. 15.(5) OJ L 331, 2. 12. 1988, p. 1.(6) OJ L 194, 23. 7. 1997, p. 5.ANNEX '- Part B - Weekly notification>START OF GRAPHIC>(a) Licences with advance fixing of the refund:(b) Licences without advance fixing of the refund:>END OF GRAPHIC>`'- Part D - Monthly notification>START OF GRAPHIC>>END OF GRAPHIC>`